NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 OSCAR ROBERTO VALENCIA,                           No.   14-73400

                   Petitioner,                     Agency No. A094-803-696

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Oscar Roberto Valencia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Valencia’s second motion to

reopen as untimely and number-barred where he filed it over three years after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and where he failed to establish

materially changed country conditions in El Salvador to qualify for the regulatory

exception to the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to

warrant reopening).

      PETITION FOR REVIEW DENIED.




                                         2                                    14-73400